Matter of Amyn C. (2018 NY Slip Op 01783)





Matter of Amyn C.


2018 NY Slip Op 01783


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


303 CAF 16-01127

[*1]IN THE MATTER OF AMYN C. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; CHELSEA K., RESPONDENT-APPELLANT. 


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT. 
JAMES E. BROWN, BUFFALO, FOR PETITIONER-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), dated June 23, 2016 in a proceeding pursuant to Family Court Act article 6. The order terminated respondent's parental rights to the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order terminating her parental rights with respect to the subject child. We reject the mother's contention that she was denied effective assistance of counsel (see generally Matter of Elijah D. [Allison D.], 74 AD3d 1846, 1847 [4th Dept 2010]). Furthermore, the mother failed to preserve for our review her challenge to the admission in evidence of the report of petitioner's expert inasmuch as she did not object thereto (see Matter of Ayden W. [John W.], 156 AD3d 1389, 1390 [4th Dept 2017]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court